Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-8, 10-17, 29, 32-37, and 39-44 are allowable.
Regarding independent claims 1, 29, 41, and 42, the applicant's arguments filed 10/14/2021 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 29, 41, and 42 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 29, 41, and 42 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 29, 41, and 42), it discloses a method for wireless communication at a user equipment (UE), comprising: receiving a grant repetition parameter from a base station; determining, from a plurality of different grant repetition configurations, a grant repetition configuration corresponding to the grant repetition parameter; and monitoring, over a downlink control channel and over a plurality of transmission time intervals, for a repetition of grants corresponding to the determined grant repetition configuration, each grant of the repetition of grants scheduled in a different transmission time interval of the plurality of transmission time 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications in order to specify specific locations for the communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 29, 41, and 42, hence, these claimed features of claims 29, 41, and 42 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465